Order filed November 1, 2022




                                      In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00399-CR
                                  ____________

                         STATE OF TEXAS, Appellant

                                        V.

                          ALFREDO CRUZ, Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCR-076512

                                     ORDER

      On September 22, 2022, the court reporter, Marisol Ramos, notified this
court that appellant had requested and made payment arrangements for preparation
of a supplemental reporter’s record. On October 13, 2022, appellant requested an
extension of time to file its brief pending the supplemental reporter’s record being
filed in two weeks. The court has not received a request to extend time for filing
the record. The supplemental reporter’s record has not been filed with the court.
Because the supplemental reporter’s record has not been filed timely, we issue the
following order.
      We order Marisol Ramos, the court reporter, to file the record in this appeal
within 10 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Spain, Poissant, and Wilson.